Ughetta, J.,
dissents and votoes to reverse the decree, insofar as appealed from, with the following memorandum: As I read Matter of Park (15 N Y 2d 413) it is a direct holding that use of the word “ children ” creates no ambiguity even though there are adopted and natural children. “A testator or settlor must know that in the light of New York policy a foster child has exactly the same 'legal relation’ to the parent as a natural child. In the absence of an explicit purpose stated in the will * * * to exclude such a child, he must be deemed included” (Matter of Park, supra, p. 417). If the word “children” must mean adopted as well as natural children in the absence of an explicit contrary purpose stated in the will, its meaning is plain and needs no explanation. It seems to follow, therefore, that the oral statement of actual intent has prevailed over the plain meaning of the word used in the will, although testimony to accomplish that result is not admissible. [45 Misc 2d 919.]